[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE SECOND MOTION TO STRIKE BY CALED PRODUCTS
Third party defendant Caled Products moves to strike the Sixteenth and Eighteenth counts of the amended third party complaint of 12/20/89 as legally insufficient.1
I. Re Sixteenth Count
This court alleges a cause of action under C.G.S. 52-572m.
II. Re Eighteenth Count CT Page 1741
The statute Caled relies on, C.G.S. 22a-452 (a), provides that only a "person, firm, corporation or municipality which contains or removes or otherwise mitigates the effects of [various kinds of waste] resulting from [various kinds of intrusion] shall be entitled to reimbursement from [a negligent party] for the reasonable costs expended [for the clean-up]." None of that is alleged in the Eighteenth Count and it must be stricken.
Motion denied as to Sixteenth Count and granted as to Eighteenth Count.
N. O'Neill, J.